UNITED STATES DISTRICT COURT                                  EASTERN DISTRICT OF TEXAS


JEREMIAH PIER PILOT,                               §
                                                   §
                Plaintiff,                         §
                                                   §
versus                                             §   CIVIL ACTION NO. 1:18-CV-191
                                                   §
STEVEN EDWARDS, et al.,                            §
                                                   §
                Defendants.                        §

                MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                   JUDGE’S REPORT AND RECOMMENDATION
         Plaintiff Jeremiah Pier Pilot, an inmate confined at the Michael Unit, proceeding pro se,

brought this lawsuit pursuant to 42 U.S.C. § 1983.
         The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends granting the defendants’ motion to dismiss.
         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

evidence. No objections to the Report and Recommendation of United States Magistrate Judge were

filed by the parties.

                                               ORDER
         Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge is ADOPTED. It is
         ORDERED that the defendants’ motion to dismiss is GRANTED. A final judgment will

be entered in this case in accordance with the Magistrate Judge’s recommendation.


         SIGNED at Beaumont, Texas, this 7th day of May, 2021.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE
